This is an application to this court for writ of habeascorpus by Charles Rankin, who represents and states that he is restrained of his liberty and is unlawfully imprisoned at Hugo, Choctaw county, by R.B. Fitzgerald, sheriff of said county. It is further averred that:
"The cause of said restraint is that heretofore on the _____ day of December, 1916, said petitioner was arrested and charged with the crime of robbery, and carried before L.W. Oakes, justice of the peace, for an examining trial *Page 139 
on the charge of having robbed the bank of Boswell, in Choctaw county. Petitioner waived his examining trial. Thereupon his bond was by said justice fixed in the sum of $20,000, and afterwards, to wit, on the 9th day of January, 1917, said petitioner was remanded to the custody of said sheriff by the judge of the district court of Choctaw county in default of bail in the sum of $20,000. Your petitioner avers and says that said sum of bail so fixed by the justice of the peace is excessive."
Petitioner prays that a writ of habeas corpus issue, and that said excessive bail be reduced and fixed at a reasonable amount. The petition was filed in this court on January 19, 1917, and a rule to show cause was entered and issued, returnable January 29th, at which time a hearing was had upon the affidavits filed in support of the application and those filed in resisting the same.
The mere fact that a defendant cannot make bond in the sum fixed by the committing magistrate and the trial court does not necessarily make such amount excessive. Regard must be had to the nature of the crime charged and the character of the evidence by which it is supported. In re Jacobs, 4 Okla. Cr. 346,111 P. 815. As this case is yet to be tried, we do not deem it proper to discuss the evidence further than to remark that upon the evidence adduced we do not feel that this court would be warranted in granting a reduction of bail in this case on the ground that the amount fixed is excessive.
The application for a reduction of bail is therefore denied.
ARMSTRONG and BRETT, JJ., concur. *Page 140